
	

115 S2878 IS: Helping Extend Responding Officers Expansive Support Act of 2018
U.S. Senate
2018-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2878
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2018
			Mr. Graham (for himself, Mr. Whitehouse, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To improve the tracking of data on, and benefits paid to, public safety officers who are killed or
			 disabled in the line of duty.
	
	
		1.Short title
 This Act may be cited as the Helping Extend Responding Officers Expansive Support Act of 2018 or the HEROES Act of 2018.
 2.Collection of data on killed or disabled law enforcement officersSection 534(a) of title 28, United States Code, is amended— (1)in paragraph (3), by striking and at the end;
 (2)in paragraph (4), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
				
 (5)operate a central clearinghouse for statistics on law enforcement officers under the Uniform Crime Reporting Program, including data on law enforcement officers who, while performing their duties, were—
 (A)feloniously killed; (B)accidentally killed;
 (C)feloniously assaulted; or (D)severely and permanently disabled..
			3.Public safety officers' benefits
 (a)Eligibility for educational assistance benefitsSection 1216(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10306(a)) is amended to read as follows:
				
 (a)Retroactive eligibilitySubject to the other limitations of this subpart and notwithstanding any other provision of law, a spouse or child of a public safety officer who was killed or permanently and totally disabled in the line of duty before, on, or after January 1, 1978, shall be eligible for assistance under this subpart..
			(b)Election of lump sum or annuity
 (1)In generalSection 1201 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10281) is amended by adding at the end the following:
					
 (o)(1)An individual entitled to receive a benefit under this subpart shall elect to receive the benefit as—
 (A)a lump sum; or (B)an annuity.
 (2)If an individual does not make a timely election under paragraph (1), as determined by the Bureau, the Bureau shall pay the benefit as a lump sum..
 (2)Effective dateThe amendment made by paragraph (1) shall— (A)take effect on the date of enactment of this Act; and
 (B)apply with respect to a benefit under subpart 1 of part L of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10281 et seq.) that the Bureau of Justice Assistance determines, on or after that date, to be payable under that subpart.
					4.GAO report on medical costs
 (a)DefinitionIn this section, the term disabled officer means a public safety officer to whom a benefit is payable under subpart 1 of part L of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10281 et seq.) based on the permanent and total disability of the officer, as described in section 1201(b) of that subpart (34 U.S.C. 10281(b)).
 (b)ReportNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that estimates the average medical costs incurred by a disabled officer over the lifetime of the officer after sustaining the injury that caused the disability.
